DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8, 10-12 stand rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Asano et al. Pub No. US 2017/0187190.
Regarding Independent Claim 1
Asano et al. disclose a photovoltaic power generation system [Fig 1, (1)] {¶ (0034)} comprising: 
a plurality of photovoltaic cell arrays [21s] {¶ (0035)}; 
a plurality of power conditioners [31a’s] {¶ (0038)} connected respectively with the plurality of photovoltaic cell arrays [21s]; and 
a high order device [33] {¶ (0038)} connected to the plurality of power conditioners [31a’s], the high order device [33] being configured to execute a first output control [via 33b] {¶ (0044)} to adjust output power of a designated power conditioner [say 1st 31a] to a predetermined output power amount [maximum operating point] {¶ (0039)} being set in advance [via 1st 31b] {¶ (0039)}, 
st 31a] being a part of the plurality of power conditioners [31a’s] and being selected [via 34] {¶ (0043)} from the plurality of power conditioners [31a’s], 
a second output control [via 31b] {¶ (0039)} to adjust output power from a remaining power conditioner [any other 31a’s] which is other than the designated power conditioner [say 1st 31a] among the plurality of power conditioners [31a’s],
the second output power control [via 31b] being such that the remaining power conditioner [any other 31a’s] compensates a power generation fluctuation amount [determined via 33b] caused by adjusting [31b] {¶ (0039)} the output power of the designated power conditioner [say 1st 31a]  to the predetermined output power amount [MPP] {¶ (0039)}, and 
wherein the first output control [via 33b] is executed so as to overlap the second output control [via 31b] in time, and 
wherein at least one of the high order device [33a] and the designated power conditioner [say 1st 31a] is configured to execute characteristic-data acquisition [via 34] {¶ (0043)} to acquire an input/output electrical characteristic [current via 7] {¶ (0043)} of the designated power conditioner [say 1st 31a] during execution of the first output control [via 33b] {¶ (0044)}.
Regarding Claim 2
Asano et al. disclose the photovoltaic power generation system [Fig 1, (1)] {¶ (0034)} according to claim 1, wherein the predetermined output power amount [maximum operating point] {¶ (0039)} includes a first predetermined output power amount [for say 1st 31a] {¶ (0038)} and a second predetermined output power amount [for say 2nd 31a]  maximum operating point for 1st 31a] {¶ (0039)}, 
wherein the first output control [33b] {¶ (0044)} adjusts the output power of the designated power conditioner [say 1st 31a] to the first predetermined output power amount [maximum operating point] and the second predetermined output power amount [2nd maximum operating point] in a predetermined order, and 
wherein the characteristic-data acquisition [via 34] {¶ (0043)} includes obtaining a first input/output electrical characteristic [current via 7] {¶ (0043)} of the designated power conditioner [say 1st 31a] in response to adjustment [via 33b] to the first predetermined output power amount [maximum operating point], and 
a second input/output electrical characteristic [current via 7] of the designated power conditioner [say 2nd 31a] in response to adjustment [via 33b] to the second predetermined output power amount [2nd maximum operating point] [¶ (0039)}.
Regarding Claim 7
Asano et al. disclose the photovoltaic power generation system [Fig 1, (1)] {¶ (0034)} according to claim 1, wherein the high order device [33] {¶ (0038)} is configured to acquire a total required power generation amount [from 1st 31a] {¶ (0039)} for photovoltaic power generation system [1], 
execute the first output control [via 33b] {¶ (0044)}, acquire [via 33] a shared power generation amount [at 33a] which is a remaining power generation amount calculated by subtracting the predetermined output power amount [maximum operating point] from the total required power generation amount [from 1st 31a] {¶ (0039)}, and 
remaining 31a’s] to share the shared power generation amount [at 33a] during execution of the first output control [via 33b] {¶ (0044)}.
Note: To further clarify all dc/dc controllers [31a’s] provide a summed up total power at [33a]. However, the dc/dc controllers control the output at each [31a]. When the total power at 33a is from all [31a] including [1st 31a]. To realize MPP from [1st 31a] the remaining power from all other [31a’s] is subtracted from a total power of all [31a’s]. 
Regarding Claim 8
Asano et al. disclose the photovoltaic power generation system [Fig 1, (1)] {¶ (0034)} according to claim 1, wherein the high order device [33] {¶ (0038)} is configured to execute a third output control [via 2nd and 3rd 31b’s] such that the plurality of power conditioners [31a’s] share a total required power generation amount required [at 6] {¶ (0036)} to the photovoltaic power generation system [1] by adjusting each output power of the plurality of power conditioners [31a’s] variably when the high order device [33] does not receive a predetermined measurement start [current via 7] {¶ (0036)} signal [via 34], and 
execute the first output control [via 33b] and the second output control [via 31b] {¶ (0039)} when the high order device [33] receives the measurement start [current via 7] {¶ (0036)} signal {¶ (0043)}.
Regarding Independent Claim 10
Asano et al. disclose a photovoltaic power generation system [Fig 1, (1)] {¶ (0034)} comprising: 

a plurality of power conditioners [31a’s] {¶ (0038)} connected respectively with the plurality of photovoltaic cell arrays [21s]; and
a network system [composite of 8, 34, 31s, 32s & 33] {¶ (0043)} to communicate [via 34] {¶ (0043)} the plurality of power conditioners [31a’s] with each other, and 
wherein the plurality of power conditioners [31a’s] include a master power conditioner [33] {¶ (0044-0045)} and a slave power conditioner [say 1st 31a], 
wherein the master power conditioner [33] is configured to execute a first output control [via 33b] {¶ (0044)} to adjust output power from a designated power conditioner [say 1st 31a] among the plurality of power conditioners [31a’s] to a predetermined output power amount [maximum operating point] {¶ (0039)} being set in advance [via 34], and 
a second output control [via 31b] {¶ (0039)} to adjust output power from a remaining power conditioner [from 31a’s] which is other than the designated power conditioner [1st 31a] among the plurality of power conditioners [31a’s], the second output power control [via 31b] {¶ (0039)} being such that the remaining power conditioner [from 31a’s] compensates a power generation fluctuation amount [determined via other 31b’s] caused by adjusting [via 33b] {¶ (0043)} the output power of the designated power conditioner [1st 31a] to the predetermined output power [maximum operating point] {¶ (0039)}, 
wherein the first output control [via 33b] is executed so as to overlap the second output control [via 1st 31b] in time, and 
wherein at least one of the master power conditioner [33a] and the designated power conditioner [say 1st 31a] is configured to execute characteristic-data acquisition [via 34] current via 7] {¶ (0043)} of the designated power conditioner [say 1st 31a] during execution of the first output control [via 33b] {¶ (0044)}.
Regarding Claim 11
Asano et al. disclose the photovoltaic power generation system [Fig 1, (1)] {¶ (0034)} according to claim 10, wherein each of the plurality of power conditioners [31a’s] {¶ (0038)} is configured to execute redundancy control [via 34] {¶ (0043-0045)} to select a next master power conditioner [say 1st 31a] {¶ (0038)} from the slave power conditioner [31a] {¶ (0038)}.
Regarding Independent Claim 12
Asano et al. disclose a photovoltaic power generation method [Fig 1, (1)] {¶ (0034)} comprising: 
measuring [via 34] {¶ (0043)} an input/output electrical characteristic [current] of a designated power conditioner [say 1st 31a] {¶ (0038)} in a state where output power of the designated power conditioner [say 1st 31a] is adjusted to a predetermined output power amount  [maximum operating point] {¶ (0039)} being set in advance [via34], the designated power conditioner [say 1st 31a] being selected from a plurality of power conditioners [31a’s] connected respectively to a plurality of photovoltaic cell arrays [21s] {¶ (0037)}; 
adjusting [via 33b] {¶ (0043-0046)} output power of the remaining power conditioner [31a’s] [¶ (0039)} so that the remaining power conditioner [from 31a’s] other than the designated power conditioner [say 1st 31a] shares a power generation fluctuation amount [determined via other 31b’s] caused by adjusting the output power of the say 1st 31a] to the predetermined output power amount [maximum operating point] {¶ (0039)}.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 & 9 stand rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. Pub No. US 2017/0187190 as applied to claims 1 & 8 above, and further in view of Hansen et al. Pub No. US 2011/0208372.
Regarding Claim 3
Asano et al. disclose the photovoltaic power generation system [Fig 1, (1)] {¶ (0034)} according to claim 1 {¶ (0039-0044)}.
Asano et al. fail to disclose the high order device is configured to alternate the designated power conditioner among the plurality of power conditioners in a predetermined order.
However, Hansen et al. disclose a high order device [Fig 3, (SDD)] {¶ (0174)} is configured [via CC (central controller)] {¶ (0174)} to alternate [among DDA, DD2, ….DDn] the designated power conditioner among the plurality of power conditioners [among DDA, DD2, ….DDn] {¶ (0178)} in a predetermined order {¶ (0174-0178)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Asano et al. and Hansen et al. to have 
Regarding Claim 4
Asano et al. disclose the photovoltaic power generation system [Fig 1, (1)] {¶ (0034)} according to claim 3 {¶ (0039-0044)}.
Asano et al. fail to disclose the predetermined output power amount includes a plurality of predetermined output power amounts, 
wherein the first output control adjusts output of the designated power conditioner  to each of the plurality of predetermined output power amounts, 
wherein the characteristic-data acquisition acquires the input/output electrical characteristic of the designated power conditioner for each of the plurality of predetermined output power amounts, and 
wherein the high order device is configured to execute the characteristic-data acquisition for each of the plurality of the predetermined output power amounts with respect to the designated power conditioner, and 
thereafter alternate the designated power conditioner in accordance with the order.
However, Hansen et al. disclose a predetermined output power [Fig 3, (selected via CC)] {¶ (0093, 0174)} amount includes a plurality of predetermined output power amounts [from DD1, DD2,… DDn)] {¶ (0178)}, 
wherein the first output control [CI1] {¶ (0178)} adjusts output of the designated power conditioner [DD1] to each of the plurality of predetermined output power amounts [from DD1, DD2,… DDn)], 
voltage, current, MPP] {¶ (0082-0086)} of the designated power conditioner [DD1 or DD2, or… DDn)] for each of the plurality of predetermined output power amounts [from DD1, DD2,… DDn)], and 
wherein the high order device [SDD] {¶ (0174)} is configured to execute the characteristic-data acquisition {¶ (0074)} for each of the plurality of the predetermined output power amounts [from DD1, DD2,… DDn)] with respect to the designated power conditioner [DD1 or DD2, or… DDn)], and 
thereafter alternate [via CC (central controller)] {¶ (0174)} the designated power conditioner [DD1 or DD2, or… DDn)] in accordance with the order {¶ (0174-0178)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Asano et al. and Hansen et al. to have accurate power point tracking and conversion with optimum power efficiency, improved central control and information exchange.
Regarding Claim 9
Asano et al. disclose the photovoltaic power generation system [Fig 1, (1)] {¶ (0034)} according to claim 8, wherein the high order device [33] {¶ (0038)} is configured to execute the first output control [via 33b] {¶ (0044)} and the second output control [via 31b] {¶ (0039)} in response to the measurement start [current via 7] {¶ (0036)} signal [via 34] {¶ (0043)} when the high order device [33] receives the measurement start [current via 7] signal during execution of the third output control [via 3rd 31b] {¶ (0039)}.     {¶ (0039-0044)}.
Asano et al. fail to disclose execute the second output control for the remaining power conditioner in parallel with alternation in which the designated power conditioner is alternated in a predetermined order so that each of the plurality of power conditioners experiences the first output control, 
execute the characteristic-data acquisition in each case where each of the plurality of power conditioners experiences the designated power conditioner, and resume the third output control after completing each characteristic-data acquisition of the plurality of power conditioners.
However, Hansen et al. disclose execute the second output control [Fig 3, (CI1)] {¶ (0168)} for the remaining power conditioner [DD2…DDn] {¶ (0165)} in parallel with alternation in which the designated power conditioner [DD1] {¶ (0165)} is alternated in a predetermined order {¶ (0174-0178)} so that each of the plurality of power conditioners [DD1…DDn] experiences the first output control [via SDD] {¶ (0174)}, 
execute the characteristic-data acquisition {¶ (0074)} in each case where each of the plurality of power conditioners [DD1…DDn] experiences the designated power conditioner [DD1 or DD2, or… DDn)], and resume the third output control [CI2] {¶ (0168)} after completing each characteristic-data acquisition {¶ (0074)} of the plurality of power conditioners [DD1…DDn] {¶ (0174-0178)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Asano et al. and Hansen et al. to have accurate power point tracking and conversion with optimum power efficiency, improved central control and information exchange.
Allowable Subject Matter
Claims 5 & 6 stand objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? 






/JAGDEEP S DHILLON/Examiner, Art Unit 2836              


                                                                                                                                                                                          /Nguyen Tran/Primary Examiner, Art Unit 2838